Citation Nr: 1121359	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis C.  

2.  Entitlement to an initial compensable rating for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A Notice of Disagreement was received in August 2008, a Statement of the Case was issued in May 2009, and a Substantive Appeal was received in June 2009.  

The Veteran testified at a hearing before the Board in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2008, the Veteran stated that he was treated for hepatitis C at the Brooke Army Medical Center.  It does not appear that these records have been obtained.  The Veteran testified at the February 2011 Board hearing that he is currently receiving treatment at the Greenville and Durham VA Medical Centers (VAMCs).  The most recent Greenville and Durham VAMC records are from 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outpatient treatment records from Brooke Army Medical Center, as well as the Veteran's outpatient treatment records from the Greenville and Durham VAMCs dated from July 2010 to the present.

2.  After completion of the foregoing, readjudicate the claims of entitlement to initial compensable evaluations for hepatitis C and hypertension.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


